Citation Nr: 0923877	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  98-07 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The appellant served on active duty from April 1978 to April 
1981.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

The Board is simultaneously issuing 3 separate decisions 
regarding the appellant's claim of entitlement to a total 
disability rating based on individual unemployability (TDIU).  
In one of these decisions, the Board is dismissing the 
appellant's September 2006 "claim" of entitlement to a 
TDIU.  Herein, the Board is vacating its July 2007 decision 
regarding the issue of entitlement to a TDIU because of a due 
process issue concerning VA's constructive possession of 
relevant evidence that was not considered in the appeal of 
the December 1997 rating decision.  In the third decision, 
the Board is remanding the appeal of the December 1997 rating 
decision in order for the RO to consider that evidence and 
all other relevant evidence submitted to or obtained by the 
RO since November 2007, the date of the RO's last letter to 
the appellant requesting further evidence.


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
appellant or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2008).  

In October 1996, the appellant submitted a claim of 
entitlement to a TDIU.  After an extensive adjudicative 
history, the Board issued a final decision denying this claim 
on July 18, 2007.  See 38 C.F.R. §§ 20.1100, 20.1104 (2008).  
Prior to the Board's July 2007 decision, the appellant 
submitted redundant claims of entitlement to a TDIU.  
Specifically, the appellant submitted a "claim" of 
entitlement to a TDIU in November 2002.  This "claim" was 
denied in the January 2003 rating decision.  Although the 
appellant never perfected an appeal of this "claim," 
additional development was undertaken by the RO.  

The appellant also submitted a "claim" of entitlement to a 
TDIU in September 2006.  This claim was denied in the January 
2007 rating decision.  Pursuant to the appellant's September 
2006 "claim," further development took place, including 
acquiring the appellant's updated employment history and 
status.  Although the RO undertook the additional development 
of the appellant's redundant "claims" of entitlement to a 
TDIU, the evidence generated was not forwarded to the Board 
for consideration in the July 18, 2007 decision, which denied 
entitlement to a TDIU.  As such, the VA failed to consider 
pertinent evidence in constructive possession of VA at the 
time of the Board's July 2007 decision as to the issue of 
entitlement to a TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126, 7104(a) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Therefore, the 
Board finds that part of the July 18, 2007 decision that 
denied entitlement to a TDIU failed to provide the appellant 
due process under the law.  Accordingly, in order to prevent 
prejudice to the appellant, that part of the July 18, 2007 
Board decision that denied entitlement to a TDIU must be 
vacated with respect to the appellant's claim of entitlement 
to a TDIU.  


ORDER

That part of the Board's July 18, 2007 decision with regard 
to the issue of entitlement to a TDIU is vacated.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


